Citation Nr: 1814883	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pes planus with hallux valgus.

2.  Entitlement to service connection for bilateral foot condition, claimed as corns, calluses, and hammertoes.

3.  Entitlement to service connection for bilateral knee condition.


REPRESENTATION

Veteran represented by:	Jonathan H. Davis, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, with additional service in the Army Reserves and the Army National Guard of Virginia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is associated with the claims file.

In August 2016, the Board reopened and denied the Veteran's claim of service connection for bilateral knee condition, denied service connection for hypertension, and remanded this case for further development.

The Veteran appealed that decision's denial of service connection for bilateral knee condition and hypertension to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2017 Memorandum Decision, the Court affirmed the Board's denial of service connection for hypertension and remanded the issue of service connection for bilateral knee condition to the Board for action.


FINDINGS OF FACT

1.  The Veteran's pre-existing pes planus with hallux valgus, noted on his entrance examination report, was not aggravated by his active service.

2.  The Veteran's bilateral foot condition is not related to his active service.

3.  The Veteran's bilateral knee condition is not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus with hallux valgus have not all been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).

2.  The criteria for service connection for bilateral foot condition have not all been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for bilateral knee condition have not all been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection - Feet

The Veteran is seeking service connection for pes planus and a bilateral foot disability described as corns, calluses, and hammertoes.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6.

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304 (b)(2017).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (b).

In this case, the Veteran's May 1976 entrance examination noted pes valgus planus.  As such, that condition pre-existed service.  The Veteran has argued that this pre-existing condition was aggravated by service and led to the development of additional foot disabilities.

The Veteran has current diagnoses of pes planus, hallux valgus, plantar fasciitis, metatarsalgia, and hammer toes.

In his July 2017 statement, the Veteran reported developing corns, callouses, bruises, discoloration, and pain in his feet during military service.  His service treatment records show he was given arch supports.  These records also show treatment for corns in April 1978 and a May 1978 injury wherein he jumped out of bed, hitting his left foot.  The record of this injury notes a possible chip in the arch of the left foot.  His February 1979 separation examination again shows pes planus, but no additional foot disability.  He did not report an additional foot injury during his Reserves or National Guard service, but does show callouses in April 1983.

The remaining question is whether there is an increase in symptoms that leads to a conclusion that the Veteran's pre-existing bilateral pes planus with hallux valgus was aggravated during his military service.  To this end, the Veteran underwent an April 2017 VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Specifically, this examiner found that the Veteran's preexisting conditions of bilateral pes planus with hallux valgus were not aggravated beyond their natural progression in service.  This examiner indicated in the body of the examination report that the Veteran's calluses were symptoms of his bilateral pes planus.  Furthermore, this examiner specifically considered the Veteran's in-service symptoms of corns, callouses, bruises, discoloration, and pain.  When read as a whole, this examination clearly contemplates the Veteran's in-service foot complaints before determining that there was no aggravation in-service beyond the natural progression of bilateral pes planus with hallux valgus.  Thus it is adequate for VA purposes.  The Veteran has not submitted a positive medical opinion to refute this examiner's findings.

To the extent that the Veteran has provided lay evidence of aggravation of his pre-existing pes planus with hallux valgus, the Board finds that this is a complex medical question as it requires the ability to differentiate between the presence of symptoms and an actual increase in severity of the underlying condition. The record does not suggest that the Veteran has the requisite knowledge or training to make any such differentiation.  As such, he is not competent to provide lay evidence of aggravation.

Thus, the record does not establish in-service aggravation of the Veteran's pre-existing bilateral pes planus with hallux valgus and service connection for this condition is not is not warranted.

With regard to his additional foot conditions, the April 2017 VA examiner found that the Veteran's bilateral metatarsalgia was less likely than not incurred in or caused by the Veteran's service as there was no diagnosis of metatarsalgia in service and no evidence showing that this condition existed during service.

Turning to the Veteran's claim of secondary service connection, the Veteran's private physician, in a January 2017 letter, found that his hammer toes were aggravated by his pes planus.  Similarly, the April 2017 VA examiner found that an individual with bilateral pes planus with hallux valgus, such as the Veteran, would be expected to develop plantar fasciitis and metatarsalgia through normal wear and tear, or with normal use of both feet through the years and, as such, these conditions were also part of the natural progression of the Veteran's pre-existing bilateral pes planus with hallux valgus.  As the Veteran is not service connection for pes planus, it cannot form the basis for a secondary service connection claim.

The Board has considered the argument presented in the December 2017 Informal Hearing Presentation (IHP).  In that IHP, the Veteran contends that the April 2017 examination is not adequate, arguing that the examiner did not include in his rationale the symptoms experienced by the Veteran during his active duty service.  The Board must reject this argument.  In the first paragraph under item 6 of the opinion report, the examiner notes the symptoms that the Veteran had during service and in the second paragraph explains why those symptoms were not evidence of aggravation.  A report must be read as a whole and it is clear that the examiner considered the Veteran's in-service symptoms in arriving at his conclusion and sufficiently explained his conclusion.  

Based on the above, the preponderance of evidence is against service connection for pes planus with hallux valgus and/or bilateral foot condition.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service Connection - Knees

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT with Army Reserves and the Army National Guard of Virginia because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the record does not include a diagnosis of arthritis of either knee during service or within one year of the Veteran's separation from active duty service in June 1979.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

January 2009 x-rays found mild to moderate degenerative changes in the right knee and early arthritic changes in the patellofemoral joint of the left knee.  The October 2009 VA examiner noted a diagnosis of degenerative joint disease in both knees.  Thus the current disability requirement is met.

The Veteran's service treatment records do not show a diagnosis of arthritis but do include assessments of chondromalacia and bursitis of the right knee.  June 1978 notes document the Veteran's report of pain of the right knee, an assessment of chondromalacia, with a plan to limit activity.  January 1979 treatment notes the Veteran's report that he had pain of the right knee for a year with increasing symptoms the previous four days.  Assessment was bursitis - pre-patellar and the plan included to follow the case but that this was a chronic condition and the Veteran should continue normal activity.  July 1985 service treatment records document the Veteran's report of bilateral knee pain of over two months duration with an assessment of bilateral chondromalacia patella.  The record also notes that the Veteran injured his left knee in July 1986 after sliding down an embankment and hitting a piece of metal.  The diagnosis at that time was contusion of the left knee.  See id.  In his September 1988 report of medical history, the Veteran noted bilateral knee pain since 1976.  The September 1988 report of medical examination for U.S. Army Reserves retention showed that the Veteran had a normal clinical evaluation of his lower extremities.  He denied knee problems on his January 1992 report of medical history and the accompanying report of medical examination again showed that the Veteran had a normal clinical evaluation of his lower extremities.  Thus, the in-service requirement has been met with regard to the in-service diagnoses of chondromalacia and pre-patella bursitis, reports of knee pain, and July 1986 injury.

At his hearing, the Veteran reported in-service diagnoses of chondromalacia and pre-patella bursitis.  He did not know the distinction between these conditions, just that his knees ached.  His testimony included reports of falling out of a bunk in-service "quite a few times," daily military activities such as running, and sliding down an embankment in July 1986, all of which are consistent with his service treatment records.  

Additionally, he testified that his fall down a flight of stairs in 1992 was the result of his knees locking on him while he tried to put on his jeans, causing him to fall down stairs.  He stated that this injury and a motor vehicle accident a few months later aggravated his existing knee condition.  The records surrounding the February 1992 fall down stairs and subsequent July 1992 surgery do not include any reference to that fall being precipitated by the Veteran's knee locking up.  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's pre-fall knee symptoms are inherently germane to subsequent treatment for his knee, particularly surgery.  As such, the absence of any contemporaneous reference to his knee locking up immediately before the fall weighs against the credibility of the Veteran's assertions in this regard during the pendency of his claim.  At the time of his October 2009 VA examination, the Veteran stated that in 1992 his knees hurt and his right knee locked.  He did not report a specific instance of locking prior to the fall.  Ultimately, the Board finds that his contention that his existing knee symptoms caused his February 1992 injury to be not credible.

The remaining question is whether there is a causal link between the Veteran's in-service chondromalacia and/or knee injury and his current arthritis.  To this end, there is no medical evidence providing a positive link.  Dr. J.R.S.'s July 2010 letter states that the Veteran had chondromalacia in service and asks that his claim be reconsidered.  This letter does not, however, contain any medical opinion linking the Veteran's current knee complaints to his in-service chondromalacia.  The October 2009 VA examiner found that it was more likely than not that the Veteran's chondromalacia of the knees on active duty was not related to nor had it caused or aggravated his present knee problems of degenerative joint disease, noting that chondromalacia was an entirely different condition from degenerative joint disease.  There was no evidence of treatment required during the interim between his chondromalacia in-service and the knee problems that began in 1992 and no evidence linking the Veteran's chondromalacia to his 1992 surgery.

The examination report is comprehensive as to the history of the Veteran's bilateral knee disabilities as recorded in the medical records and as provided by the Veteran.  In this regard, the examiner documented that the Veteran had been diagnosed not only with chondromalacia during service but also with bursitis.  The examiner also documented the Veteran's report that he did a lot of marching on weekends and his knees got worse.  This is a statement of continuing symptoms since service.  Having therefore considered all of the credible history, the examiner provided the negative opinion described above.  

The Board has also considered whether the Veteran's in-service knee symptoms contributed to the knee condition that necessitated his post-service surgery in July 1992.  The Veteran's medical records note that the Veteran had a fall running upstairs at home in February 1992 and then reinjured his right knee in a motor vehicle accident in May 1992.  Neither injury was associated with the Veteran's military service.  As described above, the Veteran's more recent assertions that his chondromalacia caused his fall are not found to be credible.  In a May 1996 record, the Veteran's private physician noted that the severity of the Veteran's 1992 injury he should be permanently profiled.  Thus, the record shows that the Veteran sustained a significant post-service injury.  Ultimately, the October 2009 VA examiner found that the Veteran's chondromalacia had nothing to do with the July 1992 operation.  

The Veteran himself has argued that his bilateral knee arthritis is related to his active duty service.  In this case, the Veteran's significant post-service knee injuries of the right knee, together with the time elapsed from the reports in the 1970, and the lack of a showing of injury or disease of either knee incurred during a period of ACDUTRA or IDT, and the normal clinical evaluation of his lower extremities in 1988, make the nexus question a complex one not answerable by a lay person.  In making this determination, the Board has not ignored the Veteran's testimony that his knees have been symptomatic during service, but, given the factors listed above, the testimony is insufficient to place the nexus question in at least relative equipoise.  

Finally, the Board has considered whether service connection is warranted based on continuity of symptom of symptomatology.  In this case, however, the record makes clear that the February 1992 injury was so significant that all of the Veteran's current knee symptoms stem from that post-service injury.  Although the Veteran's earlier knee symptoms, such as pain, may overlap his current symptoms, this injury breaks continuity and prevents a finding of service connection based on continuing symptoms.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral knee condition and his appeal must be denied. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for pes planus with hallux valgus is denied.

Service connection for bilateral foot condition, claimed as corns, calluses, and hammertoes is denied.

Service connection for bilateral knee condition is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


